                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

United States of America

       v.                                     Case No. 2:04-cr-114

Oliver McComb, Jr.

                               OPINION AND ORDER
       Defendant     was   convicted     by    a     jury       of    six   counts   of
interference with commerce by robbery in violation of 18 U.S.C.
§1951, and four counts of using, carrying or brandishing a firearm
during a crime of violence in violation of 18 U.S.C. 924(c).
Defendant was sentenced to concurrent terms of incarceration of 210
months on the Hobbs Act counts, and to consecutive terms of
incarceration       of   300   months   on    each    of       the    §924(c)   counts,
resulting in a total sentence of 1410 months, or 117.5 years.                        He
has been in custody approximately 17 years.
       On January 14, 2019, defendant filed a motion for reduction of
sentence under the First Step Act of 2018, noting the change in
penalties applicable to certain offenses under §924(c). Doc. 111.
On January 15, 2019, an order was entered denying the motion. Doc.
112.   The court noted that the change in §924(c) penalties was not
retroactive, and that, in any event, the change would not apply in
defendant’s case due to his prior conviction for a §924(c) offense
in a previous federal case in 1993.             Doc. 112.
       On   March   1,   2021,   defendant     filed       a    pro    se   motion   for
compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A)(i), as
amended by the First Step Act.           Doc. 120.          Defendant argued that
compassionate release was warranted to mitigate his harsh sentence.
Defendant sought compassionate release due to his age (62) and
alleged health problems, including prior knee, gall bladder and
stomach surgeries and upcoming foot and hip surgeries, high blood
pressure, and liver and kidney problems.                   Defendant also argued
that he was at risk of serious illness due to COVID-19.
       Counsel was appointed to represent the defendant.                  On May 3,
2021, counsel filed a supplement to the motion, arguing that
defendant’s health problems, his risk of serious illness due to
COVID-19, and the deteriorating effects of his health problems and
age warranted his early release.               Doc. 125.
       The government responded on May 19, 2021.                   Doc. 126.      The
government     did    not   contest   that       defendant   had     exhausted    his
administrative remedies as required under §3582(c)(1)(A). However,
the government opposed the motion, arguing that defendant failed to
show an extraordinary reason for compassionate release, and that
the motion should be denied based on the factors in 18 U.S.C.
§3553(a).
I. Standards for Compassionate Release
       Under 18 U.S.C.       §3582(c)(1)(A)(i), the court can reduce a
sentence      under    §3582(c)(1)(A)           if   the     court     finds      that
“extraordinary and compelling reasons warrant such a reduction[.]”
18 U.S.C. §3582(c)(1)(A)(i).          District courts have full discretion
to   define    what   constitutes     an       “extraordinary   and      compelling”
reason.      See United States v. Jones, 980 F.3d 1109, 1111 (6th Cir.
Nov. 20, 2020). The court must also consider the factors set forth
in 18 U.S.C. §3553(a) to the extent that they are applicable.
§3582(c)(1)(A). If, after weighing the §3553(a) factors, the court
decides that the motion is well taken, the court “may reduce the
term    of    imprisonment[.]”         §3582(c)(1)(A).             The    grant    of
compassionate release is at the discretion of the court.                       United


                                           2
States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020).
     Although §3582(c)(1)(A) also requires that “such a reduction
is consistent with applicable policy statements issued by the
Sentencing    Commission”       found   in    the   United   States   Sentencing
Guidelines, §1B1.13 and Application Note 1, the Sixth Circuit has
held that the policy statements do not apply to cases in which an
inmate files a motion for compassionate release, and that district
courts     have   full   discretion      to    define   what   constitutes      an
“extraordinary and compelling” reason without consulting the policy
statement. See Jones, 980 F.3d at 1111. Therefore, the court will
not base its decision on whether defendant’s health problems
satisfy the policy statements.
II. Reasons for Compassionate Release
     Defendant alleges that his age, attendant declining health and
medical conditions warrant his release. He asserts that he has had
knee, gall bladder and stomach surgeries, and that he is also
facing foot and hip surgeries.           He also claims to have high blood
pressure and unspecified liver and kidney problems.                        He has
submitted no medical records regarding his medical conditions, nor
has he demonstrated in what respect the Bureau of Prisons (“BOP”)
has failed to treat any particular condition.                  He is currently
housed at the Federal Medical Center in Springfield, Missouri.
Although he questions whether the BOP is prepared to adequately
address his health problems, he has submitted no evidence in
support of this claim.            He has submitted no medical evidence
indicating that he is experiencing any continued symptoms or
problems    stemming     from    his    previous    surgeries.        In   denying
defendant’s request for a reduction in sentence, the warden noted


                                         3
that although defendant has chronic medical issues, he does not
have a debilitating medical condition, he is able to care for
himself, and he does not require assistance with his activities of
daily living. Doc. 126-2. Defendant has not shown that his health
concerns arise to an extraordinary level.
     As to the risk of contracting COVID-19 at the institution,
defendant argues that his age and high blood pressure put him at
increased risk.     According to the Centers for Disease Control,
persons with pulmonary hypertension (high blood pressure in the
lungs) have an increased risk of serious illness from COVID-19, and
persons     with   hypertension    may        be   at    increased    risk.
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited May
24, 2021).     According to the presentence investigation report
(“PSR”), defendant reported that he had high blood pressure and
that he took medication for this condition.         There is no evidence
that defendant has pulmonary hypertension. No medical records have
been submitted indicating that defendant has high blood pressure
which is not controlled with medication. The CDC also reports that
80 percent of COVID deaths have involved persons over age 65, and
95 percent of the deaths have involved persons over age 45.
However,   defendant   has   presented   no    medical   evidence    of   any
underlying health conditions which would put him particularly at
risk when combined with his age of 62.
     The BOP has also begun a program of vaccinating staff and
inmates.     https://www.bop.gov/coronavirus (last visited May 25,
2021).    At this point, 343 staff members and 453 inmates have been
vaccinated at Springfield MCFP. The BOP reports that no inmates or
staff have currently tested positive for the virus at Springfield

                                   4
MCFP.     This indicates that the BOP’s efforts at controlling the
spread of the virus have been effective.           According to a medical
record submitted by the government, defendant was offered and
refused the Moderna COVID-19 vaccine on December 30, 2020.                Doc.
126-3.     While defendant had the right to decline receiving the
vaccine, his unexplained refusal casts some doubt on the sincerity
of his concern about contracting the disease.           Defendant has     not
shown that his age and health conditions, even when considered in
light of the threat of COVID-19, constitute an extraordinary reason
warranting his early release.
        Defendant also notes the harshness of his sentence.                 He
erroneously argues that he would not receive this sentence if he
were sentenced today.    As this court previously noted in its order
of January 15, 2019, the change in §924(c) penalties under the
First Step Act was not retroactive, and, in any event, that change
would not apply in defendant’s case due to his prior conviction for
a §924(c) offense in Case No. 2:92-cr-129, which became final
before the violations in the instant case. See Doc. 112; 18 U.S.C.
§924(c)(1)(C)(i)(providing     for       a   sentence   of   25   years    for
violations occurring after a prior conviction under §924(c) has
become final).     The mandatory sentence imposed in this case is no
different from the penalties faced by similarly-situated defendants
who have a prior §924(c) conviction.
        The court concludes that the above circumstances relied on by
defendant, even if considered cumulatively, do not constitute an
extraordinary and compelling reason for his release.
III. §3553(a) Factors
        The court must also address the applicable §3553(a) factors.
The offenses in this case were serious. From May 10, 2004, through

                                     5
June 16, 2004, defendant committed six Hobbs Act offenses.
Defendant possessed a firearm during four of these robberies.
During the first robbery on May 4, 2004, defendant grabbed the
assistant manager by the hair when she attempted to run and pulled
her to the floor.      In the final robbery on June 16, 2004, defendant
produced a gun and instructed the clerk to lie on the floor.             The
total financial loss to the victims was $3,812.26.           Defendant was
45 years old at the time of these robberies, so he cannot rely on
the excuse that he was young and immature.        The guideline range on
the Hobbs Act counts was 210-262 months, and the court chose a
sentence of 210 months, at the bottom of that range.           A mandatory
minimum consecutive term of incarceration of 300 months was imposed
on each of the §924(c) counts.            The total sentence was 1,410
months.
        As to the history and characteristics of the defendant, the
PSR indicates that he was raised in a two-parent home, but that his
father had a drinking problem.         Defendant has a history of crack
cocaine use, but he reported to the probation officer that he did
not use this substance between his release from prison in 1991 and
his arrest in 1992.      At the time of his convictions for the offense
in this case, defendant was in Criminal History Category VI and was
designated as a career offender.          His juvenile record included
three    convictions    for   grand   larceny   and   one   conviction   for
receiving stolen property.      As an adult, his convictions included:
a 1977 conviction for grand larceny; 1980 convictions for burglary
and theft; a 1983 conviction for burglary; two convictions in
federal court in 1991 for bank robbery, resulting in a lenient 28-
month sentence (he was released on supervised release on September
19, 1991, and, beginning on October 14, 1991, he proceeded to

                                      6
commit four more robberies); convictions in 1993 in state court for
two aggravated robberies and one robbery; and convictions in
federal court in 1993 for armed bank robbery and possession of a
firearm during a crime of violence.           According to the PSR, after
serving the 12-year sentence imposed in the last of these federal
cases, defendant was placed on supervised release on April 30,
2004.     Ten days later, he committed the first of the robberies
charged in the instant case.
        Defendant has served about 203 months, or approximately 14.4%
of the total sentence.         Viewed another way, he has almost served
the sentence of 210 months imposed for the six robberies, but has
not begun to serve any time on the four consecutive sentences of
300 months imposed on the §924(c) counts. A reduced sentence would
not be sufficient to reflect the seriousness of the offenses,
promote respect for the law, or provide just punishment.          In light
of defendant’s criminal history, which demonstrates defendant’s
propensity to start committing robberies soon after being released
on supervision, the time he has served is not sufficient to afford
adequate deterrence or to protect the public from more crimes by
the defendant.     Although the defendant is now 62 years of age and
claims to have health problems, the record is insufficient to show
that he would not be physically capable of resuming his life-long
criminal career if he is released.
        The court concludes that the §3553(a) factors warrant denying
defendant’s     motion   for    a   reduced   sentence.   Even   assuming,
arguendo, that all of the circumstances advanced by defendant,
including his age and health conditions, the COVID-19 pandemic, and
the length of his sentence, considered together, are sufficient to
constitute an “extraordinary and compelling reason” for a sentence

                                       7
reduction, that reason is outweighed by the statutory factors which
militate against defendant’s early release.
IV. Conclusion
     In accordance with the foregoing, defendant’s motions for a
reduced sentence (Docs. 120 and 125) are denied.


Date: May 25, 2021                  s/James L. Graham
                              James L. Graham
                              United States District Judge




                                 8
